                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 BYRON TAYLOR, ET AL.,                                CIVIL ACTION NO.
           Plaintiff,                                 2:19-CV-10635-ILRL-JVM

 V.                                                   JUDGE IVAN L.R. LEMELLE

 HD AND ASSOCIATES, LLC,                              MAG. JANIS VAN MEERVELD
            Defendant.




     DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION TO
                         COMPEL DISCOVERY

         NOW INTO COURT, come Defendants, HD and Associates, LLC and John Davillier

 (hereinafter “HDA” or “Defendants”), who herby file their response to Plaintiffs’ Motion to

 Compel Discovery (“Motion”) filed in this matter.

I.      INTRODUCTION

         Plaintiffs’ motion should be denied where (1) Plaintiffs present no citation, information,

 evidence or argument in opposition to the legitimate objections levied by Defendants, (2) have

 failed to meet their burden to show that the information sought is relevant and reasonably

 calculated to lead to discovery of admissible evidence and (3) Plaintiffs’ clear purpose in sending

 the discovery requests and filing the motion to compel is merely to abuse the discovery process by

 harassing Defendants and/or unnecessarily increasing the cost of this litigation. For the reasons

 more fully set forth below, Plaintiffs’ motion to compel should be denied. Further, Plaintiffs’ have

 also failed to put forth any legitimate reason why the information previously produced by

 Defendant’s is insufficient. Plaintiffs would like Defendants to summarize the information for ease

 of use, but that is the role of an expert.
II.    BACKGROUND

       On May 22, 2019, Byron Taylor filed a complaint with the United States District Court for

the Eastern District of Louisiana on behalf of himself and on behalf of all others similarly situated

alleging that HDA violated the FLSA by failing to pay its cable technicians for overtime worked.

See Complaint (Doc.1). Plaintiff moved for conditional certification of a collective action

comprised of the FLSA claims of similar cable technicians, and the Court granted that motion on

March 18, 2020. See Oder, March 18, 2020, (Doc. 61), (“Order”).

       The Court order issued on March 18, 2020, defined the collective class period to include

only cable technicians that were employed by HDA within 12 months of plaintiffs’ demand letter

to Defendant or the filing of this court action, whichever occurred earliest. Id. The controlling class

period includes cable technicians who were engaged by HDA in the 12-months immediately

preceding the filing of the Complaint in this matter on May 22, 2019. This collective action includes

the FLSA claims of cable technicians that were employed by HDA between May 22, 2018 and May

22, 2019.

III.   LAW AND ARGUMENT

       Federal discovery rules are designed to enable the parties to a litigation the ability to elicit

the basis for another parties’ allegations and to prepare defenses to the charges made; they are not

designated to permit a party to make broad-based allegations without any basis for a belief in those

allegations and then to invade the records of an opposing party in an attempt to determine whether

or not a cause of action exists. Equal Employment Opportunity Com’n v. Carter Carburtor, Div. of

ACF Industries, Inc., 76 F.R.D. 143 (E.D. Mo. 1977), mandamus issued, 577 F. F.2d 43 (8th Cir.

1978), cert. denied, 439 U.S. 1081, 99 S.Ct. 865, 59 L. Ed. 2d 52. Federal Rule of Civil Procedure

26(b)(1) provides that “parties may obtain discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense.” But discovery does have “ultimate and necessary

                                                   2
boundaries.”1 While the relevancy requirement is to be given liberal construction, certainly there are

bounds. Under Rule 26, Plaintiff is not entitled to discovery that merely “might lead to relevant and

admissible evidence.”2 “Perhaps the single most important word in Rule 26(b)(1) is ‘relevant,’ for it

is only relevant matter that may be the subject of discovery.” Federal Practice and Procedure, Civil

3d Section 2008, by Wright Miller Marcus citing E.E.O.C. v. University of Pennsylvania, 850 F.2d

969, 979 (3d Cir. 1988), judgement aff’d, 493 U.S. 182, 110 S.Ct. 577, 107 L.Ed. 2d 571 (1990).

        A determination of relevancy is tied to applicable substantive law and then weighed against

six proportionality factors. Any information sought that is not relevant to a party’s claim or defense

is not discoverable, regardless of proportionality. The Court must additionally limit the frequency

and extent of discovery if it determines that: (i) the discovery sought is unreasonably cumulative or

duplicative, or can be obtained from some other source that is more convenient, less burdensome, or

less expensive; (ii) the party seeking discovery has had ample opportunity to obtain the information

by discovery in the action; or (iii) the proposed discovery is outside the scope permitted by Rule

26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).

        In their Motion, Plaintiffs seek an Order to compel Defendants to produce:

        (1) records and information pertaining to HDA’s PPP loan including, but not limited to,

application details submitted, documents utilized to support PPP loan application, monies received

from PPP loan, and details regarding how the PPP monies were distributed (Interrogatories Nos. 1-

5, 8 and 9; Request for Production Nos. 1,3, 4 and 5) See Doc. 102-3; and

        (2) information regarding the amounts paid to each Plaintiff and hours worked by each

plaintiff (Interrogatories Nos. 7 and 10; Request for Production No. 2). See Doc. 102-3.




1
 Oppenheimer Fund, Inc., v. Sanders, 437 U.S. 340, 351, 98 S.Ct. 2380, 57 L. Ed. 2d 253 (1978).
2
 Marks v. Shaw Constructors, No. 00-3202, 2001 U.S. Dist. LEXIS 15694, 2001 WL 1132028, at 1 (E.D. La. Sept. 24,
2001).
                                                       3
            A.      HDA’s 2020 PPP Loan Application Details

           Plaintiffs’ seek information from Defendants regarding their 2020 PPP loan application

process, which took place entirely outside the class period set by the Court in the instant matter and

after the engagement of every Plaintiff involved in this matter had been terminated, in order to prove

that Defendants willfully misclassified Plaintiffs in this action as independent contractors and not

employees. However, a Small Business Association regulated PPP loan application does not govern

whether or not Plaintiffs were employees of HDA during the relevant collective class period at issue

in this matter.

           Deviating from the steep burden of proof before it, Plaintiffs claim “the strongest evidence”3

they have that Plaintiffs are employees and not independent contractors is that HDA applied for a

loan from the Small Business Administration pursuant to its Paycheck Protection Program, 7(a) Loan

Program (“PPP”). Without citing any law or attaching any support, Plaintiffs’ claim HDA admits its

technicians are employees under the FLSA simply because it listed each of its technicians and

included their IRS Form 1099 data in the PPP application. HDA did include the 1009 data in its loan

application, but that is far from an admission under any of the applicable employee status tests, or

any other legal analysis, as to the FLSA coverage of as an employee. As John Davillier explained

many times in his depo, “I included everyone that fit the guidelines of the PPP loan…I followed the

guidelines and communicated with my bank regarding the PPP guidelines, and that’s what I did.”4

           A brief Google search on the topic reveals the SBA itself caused great confusion in the

accounting and banking industry by including the following definition in its April 2, 2020 Interim

Final Rule regarding who could get PPP loans:

                    You are eligible for a PPP loan if you have 500 or fewer employees
                    whose principal place of residence is in the United States, or are a


3
    Rec. Doc. 97-1 at p. 11 of 13.
4
    Deposition of John Davillier, Rec. Doc. 97-5, at 21:21 to 36:11.
                                                             4
                 business that operates in a certain industry and meet the applicable
                 SBA employee-based size standards for that industry, and:
                 …
                 ii. You were in operation on February 15, 2020 and either had
                 employees for whom you paid salaries and payroll taxes or paid
                 independent contractors, as reported on a Form 1099-MISC.5

There are numerous financial and accounting websites and articles from Forbes 6 and similar

publications that discuss this confusion during the mess that was the SBA’s PPP launch, and the

independent contractor coverage. SBA has subsequently amended this Interim Final Rule many

times, ultimately allowing independent contractors to obtain PPP loans directly.7 This is not evidence

of anything, and certainly not relevant to the instant motion. But it is acknowledged that, as Plaintiffs

argue, this “evidence,” which does not apply to a single Plaintiff or even the relevant class time

period at issue here, may be the best evidence Plaintiffs have to prove employee status. However,

this simple assertion with no supporting argument does not meet the burden required to show that

the information sought is relevant to this litigation and reasonably calculated to lead to the discovery

of admissible evidence. In fact, and simply for the purposes of argument, for Plaintiffs to carelessly

assume that the definition of ‘employee’ as utilized in the Small Business Association PPP loan

application is synonymous with the definition of ‘employee’ used under the FLSA requirements

without any supporting argument, is not only improper, but intentionally misleading.

        As noted in Defendants’ discovery responses to the line of questioning regarding HDA’s PPP

Loan application,

        “HDA stipulates that it applied for an received a PPP loan to finance payroll that
        included current technicians and none of the Plaintiffs. HDA filed out the application
        and provided the information required, including the IRS Form 1099’s for each
        independent contractor technician that was at that time on the payroll of HDA. None
        of the Plaintiffs in this matter were included in the PPP application. This process took
5
  https://www.sba.gov/sites/default/files/2020-04/PPP--IFRN%20FINAL_0.pdf
6
  See, e.g., https://www.forbes.com/sites/anthonynitti/2020/04/05/paycheck-protection-program-loans-three-things-the-
sba-and-banks-need-to-agree-on-now/?sh=789b86f31a32; https://prudentlenders.com/sba-lending-knowledge-base-
articles/paycheck-protection-program-frequently-asked-questions
7
  See, e.g., https://www.bswllc.com/resources-articles-sba-releases-additional-guidance-for-paycheck-protection-
program
                                                          5
       place entirely outside the class period set by the Court in the instant matter and after
       the engagement of every Plaintiff had been terminated. Moreover, the PPP loan
       application does not define “employees” in a manner that is informative to the
       definitions and exclusions applied by the FLSA and the attendant “economic realities”
       jurisprudence. HDA therefore objects to providing further detailed responses as the
       information sought is not relevant to the instant claims by the Plaintiffs and is not
       intended or likely to lead to admissible information.”

       See Defendants’ Reponses to Plaintiff’s 2nd Set of Discovery, Doc. 102-3 at Page 2.

Defendants believe they have sufficiently answered and provided more than enough information

considering Plaintiffs’ line of questioning despite the same being wholly irrelevant to this litigation.

Any request for additional information regarding same should be denied.

        B.     Information Regarding Amounts Paid to Each Plaintiff and Time Worked

       Despite Plaintiffs assertions, Defendants have produced all time and payroll records in its

possession pertaining to the Plaintiffs involved in this litigation. In fact, Defendants have produced

records in excess of 90,000 pages pertaining to the information sought by Plaintiffs. It was from the

use of this very same information that Defendants’ expert, John Page, was able to develop his expert

analysis and prepare a detailed report regarding same. (Rec. Doc. 84-7). However, Plaintiffs have

not retained an expert to analyze this key employment data, which is a shortfall they must bear the

burden of.

       Defendants have taken the time to collect this voluminous about of information and provide

it to Plaintiffs for their review and analysis. Out of the 90,000 plus pages of documents produced,

Plaintiffs now hyperbolically complain that the records for Plaintiffs are “fundamentally useless”

(apparently, Plaintiffs’ position is that because they can not look at the information with ease and

ascertain the information they seek, it renders the information useless and/or missing). However, the

information that Plaintiff now seeks to be compelled has already been produced to them.

       As noted in Defendants’ response to Plaintiffs’ discovery requests, “HDA does not possess

the information in the summary format requested and objects to summarizing the data for the
                                                   6
Plaintiffs. All responsive documents containing the information sought has been provided to

Plaintiffs. The task of summarizing that data is as easy for Plaintiffs as it is for Defendants.” See

Defendants’ Responses to Plaintiffs 2nd Set of Discovery, Doc. 102-3 at page 4. Defendants’ utilized

the services of an expert consultant to analyze the data and did so for the purposes of understanding

the details of that data. Plaintiffs chose not to do the same. Any request for Defendants to summarize

the information already produced to Plaintiffs and or to reproduce the same information in a different

format for ease of understanding should be denied.

                                               CONCLUSION

        Plaintiffs have failed to meet their burden to show that discovery of all documents pertaining

to HDA PPP loan application is proportional and relevant to the needs, claims and/or defenses at

issue in this matter. In reality, Plaintiffs’ discovery requests and Motion to Compel have little to do with the

actual facts and issues to be litigated in this case. Instead, Plaintiffs completely ignore the voluminous

information produced by Defendants, fail to set forth any arguments supporting their claims and simply ask

the Court to force Defendants to produced information that is completely irrelevant to the claims of the

Plaintiffs involved in this litigation. Plaintiffs’ requests serve no legitimate purpose other than another attempt

to improperly harass the Defendants and unnecessarily increase the cost of this litigation.

        In addition, Defendants have acted in good faith and have produced all relevant payroll and

time records in its possession to Plaintiffs. Plaintiffs inability to analyze that information and their

failure to retain the services of an expert to assist should not be grounds to compel Defendants to

reproduce and summarize the same documents previously provided in order for Plaintiffs’ to utilize

same. Accordingly, for the reasons asserted herein, Plaintiffs’ Motion to Compel Discovery should

be denied.




                                                        7
                                                    Respectfully submitted,

                                                    DAVILLIER LAW GROUP, LLC

                                                    /s/ Jonathan D. Lewis
                                                    Charline K. Gipson, LSBA No. 32780
                                                    Charles F. Zimmer II, LSBA No. 26759
                                                    Jonathan D. Lewis, LSBA No. 37207
                                                    935 Gravier Street; Suite 1702
                                                    New Orleans, Louisiana 70112
                                                    (504) 582-6998 Office
                                                    (504) 582-6985 Facsimile
                                                    cgiposon@davillierlawgroup.com
                                                    czimmer@davillierlawgroup.com
                                                    Counsel for HD and Associates, LLC and
                                                    John Davillier

                                     Certificate of Service

       I certify that I have served a copy of the above and foregoing pleading via Notice of

Electronic filing using this Court’s CM/ECF system to counsel of record participating in the

CM/ECF system on this 10th day of November 2020.


                                                    /s/Jonathan D. Lewis
                                                      Jonathan D. Lewis




                                                8
